Citation Nr: 0945434	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  00-17 571 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for cervical disc disease with arm neuropathy, prior to March 
11, 2003.

2.  Entitlement to a disability rating higher than 40 percent 
for cervical disc disease with arm neuropathy, from March 11, 
2003.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to July 1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

These claims were previously remanded in February 2005 and 
July 2008.  The case has since been returned to the Board for 
further appellate action.

The Board observes that, in addition to remanding these 
issues, in July 2008, it also denied a claim for a 
compensable initial disability rating for erectile 
dysfunction, which was on appeal at that time.  The Board's 
decision with respect to that issue is final.  See 38 C.F.R. 
§ 20.1100 (2009).  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In October 2003, during the pendency of the appeal, the 
Social Security Administration (SSA) awarded the appellant 
disability benefits.  The appellant, thereafter, provided VA 
notice of this determination.  That notice letter indicates 
that SSA benefits were awarded, in part, based on the 
Veteran's cervical spine disability.  The medical records 
associated with this grant of benefits have not been received 
or obtained, and appear to relate to the issues on appeal.  
While that notice letter indicates that the evidence 
considered included VA records, it does not indicate that the 
evidence on file was limited to VA records.  Therefore, 
remand to obtain the SSA records associated with the grant of 
benefits is necessary before the Board may consider the 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Social Security Administration records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim should be obtained 
and associated with the claims folder.

2.  Any other development determined to be 
warranted should be accomplished.

3.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


